Citation Nr: 1522191	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-09 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected cervical spine disability.
	
2.  Entitlement to a disability rating in excess of 10 percent prior to June 20, 2012, and in excess of 20 percent thereafter, for a service-connected low back disability.

3.  Entitlement to a disability rating in excess of 10 percent prior to March 8, 2010, and in excess of 30 percent thereafter, for service-connected residuals of a fracture of the right femur (including shortening of the leg).

4.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a fracture of the left femur.

5.  Entitlement to a compensable disability rating for service-connected residuals of a fracture of the left femur consisting of limitation of motion.

6.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of right elbow fracture.

7.  Entitlement to a compensable disability rating for service-connected residuals of a fracture of the right navicular bone.  

8.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a laceration and a contusion of the right hand with ulnar neuropathy.

9.  Entitlement to a disability rating in excess of 10 percent prior to June 5, 2012, and in excess of 30 percent thereafter, for a service-connected right knee disability.

10.  Entitlement to a disability rating in excess of 10 percent prior to June 5, 2012, and in excess of 40 percent thereafter, for a service-connected left knee disability.

11.  Entitlement to a disability rating in excess of 10 percent for a service-connected right ankle disability.

12.  Entitlement to a compensable disability rating for service-connected scars of the low back and knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Ms. J.D., and Mr. M.G.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to February 1976.

This matter initially came before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2015, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing is of record.
  
At his February 2015 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran expressly stated that he wished to withdraw his appeal with respect to claims of entitlement to a compensable rating for service-connected scars of the forehead and entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran's statements at the hearing expressed a clear intent to withdraw his appeal with respect to those claims, so the request satisfies the procedural requirements of 38 C.F.R. § 20.204(b) and no allegations of errors of fact or law remain for appellate consideration on those issues.  Accordingly, the Board does not have jurisdiction to review the merits of those claims and those claims have not been listed above.

The Board wants to acknowledge the Veteran's request for assistance in repairing his dentures which, according to his credible testimony, were damaged in a fall caused by weakness in his service-connected lower extremities.  See February 2015 Board Hearing Tr. at p. 30.  Unfortunately, being bound by the law, the Board is without authority to grant benefits on an equitable basis, including the sort of compensation the Veteran seeks in regard to his damaged dentures.  See 38 U.S.C.A. § 503 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is not entitled to grant equitable relief, but that all such requests must be presented directly to the Secretary of the Department of Veterans Affairs).  However, the Board will treat the Veteran's testimony as raising the issue of entitlement to service connection for a dental condition secondary to service-connected conditions for treatment purposes only.

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record in the Veteran's February 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

There are relevant VA treatment records in federal custody from the period May 23, 2012, to the present that have not been associated with the claims file.  See, e.g., April 2013 Statement by VA Physician (indicating ongoing treatment from 2009 through the date of the statement by the signing provider); February 2015 Board Hearing Tr. at pp. 21-24 (indicating ongoing treatment of service-connected conditions from the same VA provider from 2013, at least, through the present).  The more recent treatment records are potentially relevant to all of the claims for increased ratings which are currently before the Board.  The RO has not reviewed those records and, as importantly, they are not available to the Board.  See March 2013 Rating Decision (noting consideration of VA treatment records through May 2012 and VA examinations conducted as recently as June 2012); September 2013 SSOC (referencing only "treatment summary" from April 2013); November 2013 SSOC (same).  Unfortunately, the Veteran's appeal must be remanded to obtain relevant treatment records in the custody of a federal agency.  38 C.F.R. § 3.159(c)(2).

In addition, the Veteran has testified that his service-connected disabilities have worsened considerably since his last VA examination in June 2012.  See February 2015 Board Hearing Tr. at pp. 24-26.  His treating VA physician has also noted a worsening of his condition subsequent to the June 2012 VA examination.  See March 2013 VA Primary Care Letter ("significant service-connected orthopedic injuries which are now worsening to the point of not being able to work and maintain a level of function present since his military discharge").  Given this evidence and the fact that the Board must remand to obtain updated treatment records, the Board will remand this matter to obtain updated VA examinations.  See Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (holding that, where the veteran claims a disability is worse than when originally rated and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding, relevant VA treatment records, including records from the Ann Arbor and Battle Creek VA Medical Centers (including Grand Rapids Outpatient Clinic) for the period May 2012 to the present.

2.  Then, schedule the Veteran for VA examinations to address the nature, symptoms, and severity of each of the Veteran's service-connected disabilities on appeal including (1) cervical spine, (2) low back, (3) right femur, (4) left femur, (5) right knee, (6) left knee, (7) right hand with ulnar neuropathy, (8) right elbow, (9) right ankle, (10) right navicular bone, and (11) scars of the low back and knees.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran or diagnostic testing deemed necessary, the examiner should address the following:

The nature and severity of the Veteran's service-connected disabilities, including any limitations of motion, nerve damage (e.g. right hand with ulnar neuropathy) or other functional impairments.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  After obtaining the result of the VA examinations for all service-connected disabilities on appeal, and after completing any additional development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






